Title: From George Washington to La Luzerne, 5 August 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


					
						Sir
						Head Quarters Peeks Kill August 5th 1780
					
					The Count De Rochambeau being too much ⟨en⟩gaged to write to your Excellency, when the last express came ⟨aw⟩ay has requested me to

give you an account of his present ⟨dis⟩positions—which you will find in the inclosed copy of ⟨his⟩ letter of the 30th of July. In the letter I did myself the ⟨hon⟩or of writing to you yesterday, I omitted sending you a ⟨de⟩tail of the enemy’s naval force with Arbuthnot; because ⟨I⟩ took it for granted you were in possession of full information ⟨up⟩on this article. But as it possibly may not be the case, ⟨I s⟩end you a list, which I beleive you may rely on as accurate. With every sentiment of perfect Respect and attachment. I have the honor to be Your Excellency Most Obedient & Humbe Servant
					
						Go: Washingt⟨on⟩
					
					
						P.S. The Marquis De la Fayette writes me that the Chevalier De Ternay intends immediately to write to the Count De Guichen by way of Philadelphia, and suggests the propriety of having two or three fast sailing vessels ready to convey the dispatches.
					
				